MacLean, J. (dissenting).
It appears from the plan itself that the space in question was offered to the public as a passageway, and it is shown by the testimony that it was used as such by the public. While the manager of a theatre has the right, within the law, to utilize the capacity of his house, the law does not permit him to sell and utilize so much thereof as he has of his own volition offered as a passageway to the public. Sturgis v. Coleman, 38 Misc. Rep. 302.
The judgment should, therefore, be reversed.
Judgment affirmed, with costs.